      Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 1 of 9 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                      )
                                               )
                               Plaintiff,      )
                                               )
vs.                                            )      CASE NUMBER 21-MJ-8235-GCS
                                               )
JAYLAN D. QUINN and                            )
ANDREW R. BRINKLEY                             )
                                               )      Title 18, United States Code,
                                               )      Sections 2113(a), 2113(d), and 2113(e)
                               Defendant.      )


                                   CRIMINAL COMPLAINT

         I, Daniel D. Cook, the undersigned complainant being duly sworn state the following is

true and correct to the best of my knowledge and belief:

                                      COUNT 1
                         ARMED BANK ROBBERY RESULTING IN DEATH

         On or about August 27, 2021, in St. Clair County, Illinois, within the Southern District of
Illinois,

                                       JAYLAN D. QUINN,

defendant herein, by force, violence, and intimidation, did take from the person or presence of

another, money belonging to and in the care, custody, control, management, and possession of

First Bank, a bank whose accounts of which are insured by the Federal Deposit Insurance

Corporation, and in committing such offense did assault and put in jeopardy the life of another

person, by the use of a dangerous weapon, that is a handgun; and, further, in committing such

offense did kill Ted Horn; all in violation of Title 18, United States Code, Sections 2113(a),

2113(d), and 2113(e).

                                              COUNT 2
                                            BANK ROBBERY
   Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 2 of 9 Page ID #2




         On or about August 27, 2021, in St. Clair County, Illinois, within the Southern District of
Illinois,

                                       ANDREW R. BRINKLEY,

defendant herein, by force, violence, and intimidation, did take from the person or presence of

another, money belonging to and in the care, custody, control, management, and possession of

First Bank, a bank whose accounts of which are insured by the Federal Deposit Insurance

Corporation, all in violation of Title 18, United States Code, Sections 2113(a).


                                           AFFIDAVIT

       Your affiant, Daniel D. Cook, after being duly sworn, does hereby state that he is a Special

Agent (SA) with the Federal Bureau of Investigation (FBI) and has been so employed for eleven

years, and as such, is vested with the authority to investigate violations of Federal laws, including

Titles 18 and 21 of the United States Code. Your affiant also has six years prior Federal law

enforcement experience as a United States Postal Inspector and six years prior state law

enforcement experience as a municipal Police Officer for the City of Lincoln, Nebraska. Your

affiant is currently assigned to the Springfield Division of the FBI, Fairview Heights, Illinois

Resident Agency and has primary investigative responsibilities for violent and drug crimes

occurring in the Southern District of Illinois.

       The statements contained in this affidavit are based on the investigation of your affiant, as

well as information derived from reports and interviews of the law enforcement officers and

witnesses named herein. In support of this Complaint, your affiant states as follows:

       1.      On August 27, 2021, at approximately 4:00 p.m. two masked black males entered

the First Bank, located at 350 River Park Drive, East St. Louis, Illinois through the customer

entrance / exit doors. At the time the masked black males entered the bank, there was an armed
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 3 of 9 Page ID #3




uniformed security guard inside the bank. The two masked black males approached a teller and

the black male wearing a white face mask put a demand note on the teller counter. The other

black male was wearing a black face mask.

       2.      The bank teller fearing for her safety opened her teller drawer and provided U.S.

currency from the teller drawer to the masked black male wearing the white face mask. The black

male wearing the white face mask took the U.S. currency. The two masked black males turned

away from the teller counter and moved toward the customer entrance / exit doors.

       3.      The security guard moved in front of the two masked black males in an attempt to

stop the two masked black males. The black male wearing the white face mask pushed by the

security guard and ran out of the bank through the customer entrance / exit doors. The black male

wearing the black face mask struggled with the security guard. The black male wearing the black

face mask drew a semi-automatic handgun from underneath his cloths and fired one shot into the

head of the security guard. The security guard immediately fell to the floor. The black male

wearing the black face mask then ran out of the bank through the customer entrance / exit doors.

       4.      Law enforcement agents from the East St. Louis Police Department, Illinois State

Police and the Federal Bureau of Investigation responded to the bank robbery. The security guard,

identified as Ted Horn, was pronounced dead at the scene.

       5.      Law enforcement officers conducted an investigation at the scene and collected

evidence to include the demand note that was left on the teller counter, a spent 9mm fired cartridge

casing, and both inside and outside bank surveillance video. The recovered demand note was

collected and submitted to the Illinois State Police Forensic Crime Laboratory in Belleville,

Illinois. The demand note read, “I GOT A BOMB STRAPPED TO MY CHEST PUT ALL THE

MONEY IN OR EVERYONE DIE.” In reviewing the bank surveillance video, your Affiant
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 4 of 9 Page ID #4




observed that a significant portion of the face of the black male who was wearing the white face

mask was visible. Law enforcement submitted several surveillance photos taken from the

surveillance video to the media.

         6.    The investigation revealed that on August 26, 2021, there was a report of two

masked black males who attempted to enter a Busey Bank in Fairmont City, Illinois. Due to the

bank not recognizing the black males as customers and their suspicious nature, the bank did not

buzz them through the locked customer entrance doors. Additionally, the same two masked black

males again attempted to enter the Busey Bank in Fairmont City, Illinois on August 27, 2021 at

approximately 3:51pm. Again, they were not buzzed into the bank. In reviewing the surveillance

photos, those two black males appeared to be wearing the same masks and clothing as the two

black masked males that committed the First Bank robbery in East St. Louis, Illinois on August

27, 2021 at approximately 4:00 p.m. In reviewing the surveillance video, a white 4 door Lexus

with tinted windows, a temporary tag on the rear of the vehicle, and a missing gas door on the

driver’s side of the car was observed leaving the Busey Bank occupied by the two masked black

males.

         7.    In reviewing surveillance video from businesses around the First Bank on August

27, 2021, law enforcement officers observed a white vehicle enter onto the First Bank parking lot

prior to the bank robbery and then leave the parking lot after the bank robbery.

         8.    On August 27, 2021, your Affiant was contacted by an off-duty St. Louis County

Police Officer working a secondary job at a convenience store in St. Louis, Missouri. That police

officer informed your Affiant that he had a conversation with adult black male with the initials of

L.E. at the convenience store. The First Bank robbery was discussed, and the police officer

showed L.E. the surveillance photos on his cellular telephone of the two masked black males that
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 5 of 9 Page ID #5




robbed the First Bank. Upon looking at the surveillance photos, L.E. told the police officer he

recognized the black male wearing the white face mask with his face partially exposed. L.E. told

the police officer the black male wearing the white face mask was his son “Andrew.” After this

conversation the police officer contacted the FBI and spoke with your Affiant. The police officer

provided L.E.’s cellular telephone number to your Affiant.

       9.      On August 28, 2021, your Affiant made contact with L.E at his residence in St.

Louis, Missouri. L.E. told your Affiant that after looking at the surveillance photos from the First

Bank robbery he believed the black male wearing the white face mask was his son, Andrew R.

Brinkley (age 19). L.E. told your Affiant he called Brinkley and confronted him with his belief

that he was the black male in the surveillance photos wearing the white face mask. L.E. said that

Brinkley denied that was him in the surveillance photos wearing the white face mask. L.E. told

your Affiant he encouraged Brinkley to turn himself in to police. L.E. told your Affiant Brinkley

owns and drives a white Lexus sedan.

       10.     Your Affiant performed a database check which revealed an address of 1925 North

13th Street Apartment A, St. Louis, Missouri as a current address for Brinkley. On August 28,

2021, at approximately 1:30 a.m. your Affiant drove to 1925 North 13th Street, St. Louis, Missouri

and parked outside of the apartment building in the parking lot was a white 4 door, Lexus with

tinted windows, bearing Illinois temporary tag 002643286 expiration 4/8/2021, with a missing

gas tank door on the driver’s side of the car. A database check revealed this white Lexus was

registered to Andrew R. Brinkley at the address of 1925 North 13th Street, St. Louis, Missouri.

Law Enforcement Agents immediately established surveillance on the white Lexus and it did not

leave the parking lot of 1925 North 13th Street once surveillance was established. At

approximately 9:40 a.m. on August 28, 2021, law enforcement Agents observed 2 black males
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 6 of 9 Page ID #6




changing the front driver’s side tire of the white Lexus.

       11.     Continued law enforcement surveillance observed the two black males sitting in

the white Lexus after changing the tire. The two black males then got out of the white Lexus, one

of the black males retrieved a black bag from the trunk of the car, and both black males entered

1925 North 13th Street, Apt A.

       12.     At approximately 2:00 p.m. on August 28, 2021, FBI agents called out for any

persons in Apartment A of the building located at 1925 North 13th Street to exit the apartment - at

which time three individuals identified as Andrew R. Brinkley, Turcurmya Thomas, and Erisa

Robinson exited the front door and were taken into custody. At that same time, a black male exited

from the back side of the apartment and was found laying on the ground in the backyard. The

black male located in the backyard was identified as Jaylan D. Quinn and he was also taken into

custody.

       13.     On August 28, 2021, United States Magistrate Judge Noelle C. Collins in the

Eastern District of Missouri issued a search warrant authorizing the search of 1925 North 13th

Street, Apartment A in St. Louis, Missouri.

       14.     During the search of that apartment, FBI agents located and seized a 9mm Ruger

handgun with serial number 384-39732. The handgun was loaded with 9 mm ammunition, with

one round in the chamber. Agents also recovered a white hairnet worn by Brinkley during the

robbery as well as two sets of shoes matching the description of those seen in the surveillance

video being worn by the two armed robbers of First Bank.

       15.     During a search of Quinn’s person upon his arrest, FBI agents located a wallet that

contained $487.00 in U.S. currency. Two of the $20.00 bills found in Quinn’s wallet were

determined to be marked “bait” bills with known serial numbers ML844996937F and
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 7 of 9 Page ID #7




MH91559862B. These marked bills were stolen from the bank teller drawer during the First Bank

robbery on August 27, 2021.

       16.     Shortly after his arrest, Quinn was interviewed by your Affiant and Special Agent

Julie Neiger. The interview was audio and video recorded. Prior to beginning the interview,

Quinn was advised of his Miranda rights. Quinn signed a FBI Advice of Rights Form

acknowledging his rights and agreed to speak with the agents. Quinn admitted he entered the First

Bank on August 27, 2021 along with Andrew R. Brinkley to commit a bank robbery. Quinn

admitted he entered the First Bank with a handgun. Quinn stated as he ran out of the First Bank

after Brinkley had demanded and received money from the bank teller at which time he was

confronted by a security guard. Quinn said he was afraid the security guard was going to kill

him. Quinn admitted to pulling the handgun from his pants and shooting the security guard in the

head. Quinn said after he ran out of the bank he and Andrew Brinkley fled the scene in a white

Lexus driven by Brinkley. After the bank robbery, Quinn stated he and Brinkley drove to their

residence located at 1925 North 13th Street, Apartment A in St. Louis, Missouri. Quinn was shown

still photos from the surveillance security video of the black masked males inside the First

Bank. Quinn identified himself and Brinkley in the photographs. Quinn estimated he received

approximately $150.00 of the bank robbery money.

       17.     On August 28, 2021, your Affiant and FBI Agent Julie Neiger also interviewed

Brinkley. The interview was audio and video recorded. Prior to beginning the interview, Brinkley

was advised of his Miranda rights. Brinkley signed an FBI Advise of Rights Form acknowledging

he agreed to speak with Agents. Brinkley admitted he owns and drives a white 4 door Lexus

bearing Illinois temporary tag 002643286 with expiration date 04/08/2021. Brinkley admitted

that on August 27, 2021, he drove his white Lexus to the First Bank in East St. Louis, Illinois.
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 8 of 9 Page ID #8




Brinkley said also in the car with him was his friend Jaylan Quinn. Brinkley said Quinn gave him

a demand note that implied he had a bomb prior to entering the First Bank. Brinkley said he and

Quinn entered the First Bank through the customer entrance / exit doors. Brinkley said he walked

to the teller counter and presented the demand note to a bank teller. The bank teller gave him U.S.

currency from a teller drawer and he put the U.S. currency in a bag. After obtaining U.S. currency

Brinkley turned away from the teller counter to leave the bank. Brinkley said he observed a

uniformed security guard in the bank lobby. Brinkley ran past the bank security guard and exited

the bank through the customer entrance / exit doors. Brinkley said as he was running out of the

bank he heard a gunshot. Brinkley said he believed the security guard shot Quinn.

       18.     Brinkley ran to the white Lexus and got into the driver seat. Brinkley said Quinn

got into the front passenger seat of the white Lexus. Brinkley said he drove away, crossed the

Popular Street Bridge, and drove the white Lexus to his residence of 1925 North 13th Street

Apartment A, St. Louis, Missouri. Brinkley said after the bank robbery, while driving, Quinn told

him he shot the security guard in the bank. Brinkley said after the bank robbery he and Quinn

split the bank robbery money. Brinkley was shown bank surveillance security video photographs

of the black masked males inside First Bank. Brinkley identified himself and Quinn in the

photographs.

       19.     On August 28, 2021, your Affiant was also contacted by Illinois State Police

Forensic Scientist Melissa Gambo. After processing the recovered demand note, Gambo found

the latent left index fingerprint of Brinkley on the front of the demand note.

       20.     Your Affiant confirmed that at the time of the bank robbery on August 27, 2021,

First Bank was insured by the Federal Deposit Insurance Corporation (FDIC). First Bank suffered

a loss of $1140.00 in U.S. currency as a result of the bank robbery.
  Case 3:21-mj-08235-GCS Document 1 Filed 08/29/21 Page 9 of 9 Page ID #9




       FURTHER YOUR AFFIANT SAYETH
                                 H NAUGHT.

                                             ______________________
                                                                  _ ___________
                                            __________________________________
                                            DANIEL D   D. COOKK
                                                          COOK,
                                            Special Agent, Federal Bureau of Investigation


       Sworn to me on the 29th day of August 2021, at East St. Louis, Illinois.
                                                                 Digitally signed by Judge Sison 2
                                                                 Date: 2021.08.29 16:10:43 -05'00'
                                            _________________________________
                                            HONORABLE GILBERT C. SISON
                                            United States Magistrate Judge

STEVEN D. WEINHOEFT
United States Attorney

___________________________
____________________
ALI SUMMERS
Assistant United States Attorney
